DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/21/2022 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Response to Arguments
This Office action is in response to the applicant’s communication filed on 6/21/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant's arguments, see page 6, alleging that the prior art reference to Ha fails to disclose the catheter delivery end “is displaceable from a wall of the enclosed reservoir” since the catheter of Ha does not disengage from the reservoir have been fully considered but they are not persuasive.  In response to Applicant's argument that Ha does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., “disengaging”) are not stated in the claims.  The previous claim language requires the catheter and reservoir wall to be displaceable, not disengageable.  The conventional definition of displace is “to remove from the usual or proper place” or “to move physically out of position” (see https://www.merriam-webster.com/dictionary/displace).  Therefore, it is irrelevant whether the reference includes those features or not.  Applicant’s argument appears to utilize and overly narrow interpretation of the previous claim language, which is corrected/clarified in Applicant’s present amendments to claim 21.
Applicant’s arguments, see pages 6-7, with respect to the claim amendments now requiring wherein the catheter is “removable from the enclosed reservoir” have been fully considered and are persuasive.  Therefore, the previous prior art rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Franano et al. (US 2014/0012363) in view of Ha et al. (US 2016/0045719), as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Franano et al. (US20140012363) in view of Ha et al. (US 20160045719).
Franano discloses (see Figs. 1A-3B) an expandable device delivery system (500, Figs. 3A-3B) comprising the following claim limitations:
(claim 21) a flexible catheter (400) comprising a fill end (at 406) and a delivery end (at 316), wherein said delivery end (316) is configured to be (i.e. capable of) inserted through a wall of the enclosed reservoir (100) (as expressly shown in Fig. 3A) and is removable from  the enclosed reservoir (100) (as expressly shown in Fig. 2; [0027]; [0029]-[0030]); a stylet (404) designed to fit within a lumen (i.e. lumen of cylindrical member 306) of the flexible catheter (400) (as expressly shown in Fig. 3A), the stylet (404) comprising an operator’s end (408) and a far end (i.e. distal tip disposed opposite 408); and where the stylet (404) is removable (i.e. capable of) from the flexible catheter (400) to permit fluid delivery (i.e. interpreted as an intended use/functional language statement as this is a device claim and not a method claim; as expressly shown between Figs. 3A-3B with stylet 404 being removable and catheter 400 then receives fluid from syringe 314; [0024]; [0073]); and wherein the stylet (404) is inserted through the lumen of the flexible catheter (400) from the fill end (406) to advance the medical device (100) within the patient prior to delivery of the fluid (i.e. interpreted as an intended use/functional language statement as this is a device claim and not a method claim; [0024]; [0073]; stylet 404 expressly disclosed as capable of performing the step of advancing catheter 400 to treatment site, and subsequently the stylet 404 is removed before inflation fluid is provided by syringe 314).
Franano, as applied above, discloses an expandable device delivery system comprising all the limitations of the claim except for a stylet tip located at the far end of the stylet, wherein a flexibility of the stylet tip is greater than a remainder of the stylet such that the stylet tip forms a flexible contact interface wherein the flexibility of the flexible contact interface reduces damage to the enclosed reservoir or the flexible catheter.  
However, Ha teaches (see Fig. 2) a similar expandable device delivery system comprising a stylet tip (32, Fig. 2) located at the far end (30) of the stylet (22), wherein a flexibility of the stylet tip (32) is greater than a remainder of the stylet (22) ([0039]-[0042]; stylet 22 expressly disclosed to have a stiff proximal section 28 and an atraumatic, very flexible, floppy distal portion 30/32) such that the stylet tip (32) forms a flexible contact interface wherein the flexibility of the flexible contact interface reduces damage to the enclosed reservoir or the flexible catheter (12) ([0039]-[0042]; the atraumatic, very flexible, floppy distal portion 30/32 reduces damage to the flexible catheter 12) in order to beneficially provide an atraumatic extreme distal portion that is very flexible and even floppy thereby allow for atraumatic advancement of the device through bodily tissues or lumens ([0039]-[0042]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Franano to have a stylet tip located at the far end of the stylet, wherein a flexibility of the stylet tip is greater than a remainder of the stylet such that the stylet tip forms a flexible contact interface wherein the flexibility of the flexible contact interface reduces damage to the enclosed reservoir or the flexible catheter in order to beneficially provide an atraumatic extreme distal portion that is very flexible and even floppy thereby allow for atraumatic advancement of the device through bodily tissues or lumens, as taught by Ha.

Claim(s) 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Franano in view of Ha as applied to claim 21 above, and further in view of Gabriel (US 20140180252).
Franano in view of Ha, as applied above, discloses an expandable device delivery system comprising all the limitations of the claim except for the stylet tip comprising a polymer tubing comprising a thermoplastic or heat shrinkable tubing and being affixed to the distal end of the stylet by heat shrinking.  
However, Gabriel teaches a similar expandable device delivery system comprising (see Figs. 1A-1B and 6) a stylet tip (30) comprising a polymer tubing (301, Fig. 6) comprising a thermoplastic or heat shrinkable tubing ([0078]; shrink wrap/heat-shrink tubing expressly taught) and being affixed to the distal end of the stylet (30, as expressly shown in Fig. 6) by heat shrinking ([0078]; shrink wrapping and/or heat-shrinking tubing 301 onto stylet 30 distal expressly taught and shown in Fig. 6) in order to beneficially provide a lubricious surface between the inner surface of the catheter and removable stylet to facilliate insertion and removal of the removable stylet from the catheter ([0063]; [0078]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Franano in view of Ha to have a stylet tip comprising a polymer tubing comprising a thermoplastic or heat shrinkable tubing and being affixed to the distal end of the stylet by heat shrinking in order to beneficially provide a lubricious surface between the inner surface of the catheter and removable stylet to facilliate insertion and removal of the removable stylet from the catheter, as taught by Gabriel.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a fluid delivery device as claimed that includes, in combination with the claim(s) as a whole, a strain relief member at a delivery end of a catheter coupled to a reservoir wherein the strain relief member increases resistance to bending of the catheter and maintains a bend radius above a critical radius (as defined in the application) when a force displaces the catheter relative to a wall of the reservoir.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Kullas et al. (US 4,723,547) and Reeves (US 5,222,970).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771